Citation Nr: 0834098	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  07-06 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1959 to August 
1963.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 decision rendered by the Buffalo, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection for PTSD and 
assigned an initial 10 percent disability evaluation, 
effective from September 19, 2005.  The veteran disagrees 
with the evaluation assigned.


FINDING OF FACT

PTSD has primarily been manifested with symptoms of 
nightmares, night sweats, anxiety, depression, and 
hyperarousal.


CONCLUSION OF LAW

Resolving all doubt in favor of the veteran, the criteria for 
an initial evaluation of 30 percent for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2007).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ), even 
if the adjudication occurred prior to the enactment of the 
VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  Furthermore, the VCAA requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must specifically 
provide notice that a disability rating and an effective date 
will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to 
the veteran's claim of service connection for PTSD in 
correspondence sent to the veteran in October 2005.  This 
letter notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claim, identified his duties in obtaining information and 
evidence to substantiate his claim, and requested that he 
send in evidence in his possession that would support his 
claim.  

The instant claim of entitlement to higher initial rating for 
the service-connected PTSD arises from the veteran's 
disagreement following the grant of service connection.  
Courts have held that once service connection is granted, the 
claim is substantiated.  Additional notice is not required, 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Nonetheless, the RO sent 
notice regarding entitlement to a higher rating in October 
2006.  In addition, letters dated in March 2006 and October 
2006 provided notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
claimed disability under consideration, pursuant to the 
recent holding in the Dingess decision.  

VA has also made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
associated with the claims file consist of the veteran's 
service medical records, VA treatment records, and a VA 
examination report.  The veteran's representative indicated 
that the veteran received all treatment from the VA North 
Country Veterans Mental Health Clinic, a community-based 
outpatient clinic (CBOC), and the Syracuse VA Medical Center.  
These records have been obtained.  The veteran has not 
identified any outstanding records for VA to obtain that were 
relevant to the claim and the Board is likewise unaware of 
such.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 


Factual Background & Analysis

By way of a June 2006 decision, the RO granted service 
connection for post-traumatic stress disorder (PTSD) and 
awarded this disability a 10 percent disability evaluation, 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, 
effective from September 19, 2005.  The veteran contends that 
the severity of his PTSD warrants an initial disability 
rating in excess of 10 percent.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  
The veteran is presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
(1993).  

Psychiatric disorders are evaluated under the General Rating 
Formula for Mental Disorders, found at 38 C.F.R. § 4.130.  
Under this formula, a 10 percent rating is in order when the 
psychiatric disorder results in occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or when symptoms 
are controlled by continuous medication.  

A 30 percent rating is in order when the psychiatric disorder 
results in occupational and social impairment, with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating is in order when the psychiatric disorder 
results in occupational and social impairment, with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of  
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is in order when the psychiatric disorder 
results in occupational and social impairment, with 
deficiencies in most areas, such as work, school, family  
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent rating is for application when the service- 
connected psychiatric disorder causes total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).   

A score of 51-60 is assigned where there are "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers)."  Id.

A score of 61-70 is indicated where there are, "Some mild 
symptoms (e.g., depressed mood and mild insomnia OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id. 

The veteran is currently service-connected for PTSD, 
secondary to in-service military sexual trauma.  Turning to 
the pertinent evidence of record, VA outpatient treatment 
records dated between July 2005 and April 2006 are 
significant for symptoms including recurrent nightmares, 
night sweats, depression and situational anxiety.  In brief 
summary, the cumulative notes from various mental status 
examinations reflect that the veteran's dress, grooming, and 
hygiene were appropriate.  He also maintained good eye 
contact during interviews.  In addition, the veteran's speech 
and thought content were consistently logical, coherent and 
goal-directed.  His mood is shown to have varied between 
euthymic and good, although he displayed anxiety at times.  
In addition, the veteran was consistently oriented as to 
time, place, and person.  He denied any hallucinations or 
delusions, or suicidal or homicidal ideations, intentions or 
plans.  The veteran also demonstrated average knowledge and 
good abstract ability.  Cognition was consistently grossly 
intact, and judgment and insight were fair.  GAF scores 
reported during this period were 60, 61, and 64.  

Evaluations in September 2005 reflect the veteran's PTSD was 
moderate in severity, however after his medications were 
adjusted, significant improvement in his symptoms was 
reported.  Specifically, he was sleeping better and 
nightmares had diminished.  There also was one notable 
incident related to PTSD in September 2005.  The veteran had 
apparently become extremely angry, anxious and agitated at 
his daughter's wedding, in response to being around a large 
number of people for an extended length of time.  His 
reactions reportedly caused some discord between he and his 
daughter.  Additional psychiatry notes dated in April 2006 
reveal an impression of PTSD, chronic, in partial remission; 
and major depressive disorder, chronic, in partial remission.  
In the examiner's assessment, the veteran seemed to be doing 
better with his PTSD symptoms.  

In May 2006, the veteran underwent a VA examination to assess 
the severity of his service-connected PTSD.  The examiner 
indicated review of the claims file.  The veteran indicated 
that he had been married to the same woman for 42 years.  His 
wife has an incapacitating illness and the veteran is the 
caregiver.  The veteran also reported he had an adult 
daughter, with whom he had a good relationship.  The veteran 
stated that he had retired about a year ago.  He denied any 
prior history of inpatient mental care, and stated that he 
was presently receiving ongoing outpatient treatment.

The veteran denied any suicidal or homicidal ideations.  
Current symptoms included feeling anxious in crowds and easy 
agitation.  He also endorsed compulsive eating, depression, 
and recurrent nightmares, although he noted the nightmares 
had decreased with medication.  The veteran also reported 
hyperarousal symptoms and occasional intrusive thoughts and 
memories, which were situation specific- such as if he found 
himself alone with other males or watched movies with any 
type of sexual content (specifically homosexual content).  
The veteran also reported that in many social situations he 
was quite anxious.  He was still able to enjoy most 
recreational activities such as hunting, fishing and other 
outdoor activities though.  The veteran also reported that at 
times he needed to be left alone.  He had episodes of 
emotional detachment and withdrawal from others, and an 
ongoing history of irritability.  The veteran indicated that 
he and his wife argued a few times a week, but there was no 
history of physical aggression or severe rage.  The veteran 
also noted that he experienced startle response when 
approached from behind without warning.  

Upon mental status examination, the veteran's appearance, 
attitude, and behaviors were generally within normal limits.  
His hygiene and grooming were good.  He was clean, neat and 
dressed appropriately.  Eye contact was good.  The veteran 
answered all questions appropriately.  Sensorium was intact.  
Speech was relevant, coherent, and productive.  Thought 
processes were rational and goal-directed, without evidence 
of hallucinations or delusions.  There was no evidence of 
mania or psychosis.  There was no evidence of obsessions, 
compulsions, phobias, or ritualistic behavior.  He was 
oriented time three.  During the examination, short-term 
memory and concentration skills were intact without 
significant impairment noted.  Abstract abilities were 
grossly intact.  The veteran's mood was mildly anxious during 
the examination, but overtly he was pleasant and cooperative.  
A full range of affect was noted.

The examiner concluded that the results of the current 
evaluation were consistent with a diagnosis of a chronic and 
mild PTSD and also a chronic and mild to moderate clinical 
depression.  The depression had multiple causes, such as the 
wife's health problems which was a heavy burden on the 
veteran.  The depressive symptoms included recurring low mood 
states, feelings of negativity, and pessimism, tendency to 
feel overwhelmed, decreased motivation and energy, crying 
spells and an exacerbation of his PTSD-related social 
avoidance.  The examiner indicated that the two diagnoses 
were separate, but they were clearly related to some degree.  

In brief, the examiner further noted that, in general, the 
veteran's recurring PTSD symptoms were of moderate severity 
and had been further complicated by his depression, which was 
partly related to his PTSD.  While the veteran had been able 
to work gainfully throughout his adult life and raise a 
family, his PTSD symptoms had still caused a disruption in 
the quality of his life.  His current level of social and 
personal adjustment was moderately impaired.  Specifically, 
the veteran had marked difficulty enjoying many social 
activities.  He continued to have intrusive thoughts and also 
had rather significant irritability on a regular basis.  He 
was prone to low moods and crying spells.  In addition, it 
was noted that these symptoms had somewhat worsened with 
retirement given that he has more unstructured time on his 
hands.  Overall, his prognosis was fair.  The AXIS I 
diagnoses were PTSD, chronic, currently mild to moderate; and 
depressive disorder not otherwise specified, mild to 
moderate.  GAF score was 64.  

Additional VA psychiatry clinical notes dated between August 
2006 and December 2006 reflect continued mild to moderate 
symptoms.  In this regard, objective evaluations revealed the 
veteran was causally dressed, clean, and had good hygiene.  
His affect was not euthymic, but mood was not depressed.  
Speech was clear, coherent and goal-directed.  His cognition 
was intact.  There were no signs of hopelessness or 
worthlessness, and the veteran denied suicidal or homicidal 
ideations.  

Based upon a review of the cumulative evidence, and resolving 
all doubting the veteran's favor, the Board finds that the 
veteran's PTSD is manifested by psychiatric symptoms that 
more closely approximate the criteria for PTSD of moderate 
severity.  While the veteran's symptoms clearly do not meet 
all of the criteria for the 30 percent evaluation, set forth 
supra, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  See 38 C.F.R. § 4.7.  

In this regard, the Board notes that the veteran's PTSD 
symptoms primarily include social withdrawal and avoidance, 
depressed mood, anxiety, irritability, chronic sleep 
impairment and intrusive thoughts.  Such symptoms are 
indicative of PTSD of moderate severity and are generally 
associated with a disability evaluation of 30 percent.  In 
addition, the Board has considered the clinical assessments 
made by the May 2006 VA examiner and the clinicians who 
provide the veteran's outpatient care.  Their findings 
reflect that the veteran's PTSD is believed to be of moderate 
severity.  The Board is also aware that throughout the appeal 
period the veteran's GAF scores have been in the low 60's.  
Such scores indicate that overall, the veteran's PTSD has 
generally manifested with no more than mild to moderate 
impairment in social and occupational functioning.  See 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
ed. (DSM-IV) at 32.  For these reasons, an initial evaluation 
of 30 percent for PTSD of moderate severity is warranted.  

The clinical evidence does not, however, demonstrate that the 
veteran's PTSD manifested with symptoms that more nearly 
approximated the criteria for an even higher (50 percent) 
evaluation.  Significantly, prior to retiring in 2004 or 
2005, the veteran successfully maintained employment at the 
same company for several years with no reported problems.  In 
addition, there is no clinical evidence of flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks; difficulty in understanding complex commands; 
impaired judgment; or impaired abstract thinking.  Clearly, 
the evidence does not describe impairment of such severity so 
as to meet the criteria for a 50 percent rating.  Therefore, 
based upon the cumulative evidence, the Board finds that the 
veteran is entitled to an initial disability rating of 30 
percent, and no higher, for service-connected PTSD.  Due 
consideration has been given to staged ratings; however a 
higher evaluation is not warranted for any portion of the 
time period under consideration.   

When all the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  On 
these facts, and resolving all doubt in favor of the veteran, 
the Board concludes that the appeal should be granted. 


ORDER

An initial disability rating of 30 percent, for PTSD, is 
granted.




____________________________________________
Dennis F. Chiappetta 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


